         Case 2:20-cv-00051-JTK Document 25 Filed 12/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION


JOSEPH FLOYD                                                                      PLAINTIFF

v.                            Case No. 2:20-cv-00051-JTK

ANDREW SAUL, Commissioner,
Social Security Administration                                                  DEFENDANT

                                        JUDGMENT

       Consistent with the Order entered on this day, it is CONSIDERED, ORDERED, and

ADJUDGED that this case is reversed and remanded to the Commissioner for further proceedings

pursuant to sentence four of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       SO ADJUDGED THIS 8th day of December, 2020.


                                                   ____________________________________
                                                   JEROME T. KEARNEY
                                                   UNITED STATES MAGISTRATE JUDGE
